EXAMINER’S COMMENT
Please enter the after-final amendments received 11/22/21, the amendments placing the application in condition for allowance.


REASON FOR ALLOWANCE
Claim 2-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In essence, the prior art does not show folding a single sheet of material to create a handle by utilizing a fastening slit and a tab in combination with the claimed bubble producing structure.
As independent claims 4, 9, 11, 14, 19, and 20 are allowed, so too are dependent claims 2, 3, 5-8, 10, 12, 13, and 15-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/3/22       
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711